CUSIP NO. 5021600-10-4 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A Under the Securities Exchange Act of 1934 (Amendment No. 42) LSB INDUSTRIES, INC. (Name of Issuer) COMMON STOCK, PAR VALUE $.10 (Title of Class of Securities) 5021600-10-4 (CUSIP Number) Jack E. Golsen 16 South Pennsylvania Oklahoma City, Oklahoma 73107 (405) 235-4546 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) December29, 2010 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of his Schedule 13D, and is filing this schedule because of §§ 240.13d-1(e), 240.13d-1(f), or 240.13d-1(g) Rule 13d-1(b)(3) or (4), check the following box.[] Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. §240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 1 of20 Pages CUSIP NO. 5021600-10-4 Names of Reporting Persons, I.R.S. Identification, No. of above Persons (entities only) Jack E. Golsen Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b) [X] SEC Use Only (4) Source of Funds (See Instructions) Not applicable Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) Citizenship or Place of Organization USA (7) Sole Voting Power Number of Shares (8) Shared Voting Power Beneficially Owned by Each (9) Sole Dispositive Power Reporting Person With: (10) Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [X] Percent of Class Represented by Amount in Row (11) 18.18% (14) Type of Reporting Person (See Instructions) IN Page 2 of20 Pages CUSIP NO. 5021600-10-4 Names of Reporting Persons, I.R.S. Identification No. of above Persons (entities only) Sylvia H. Golsen Check the Appropriate Box if a Member of a Group (See Instructions) (a) [ ] (b) [X] SEC Use Only (4) Source of Funds (See Instructions) Not applicable Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) Citizenship or Place of Organization USA (7) Sole Voting Power - Number of Shares (8) Shared Voting Power Beneficially Owned by Each (9) Sole Dispositive Power - Reporting Person With: (10) Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [X] Percent of Class Represented by Amount in Row (11) 9.53% (14) Type of Reporting Person (See Instructions) IN Page 3 of20 Pages CUSIP NO. 5021600-10-4 Names of Reporting Persons, I.R.S. Identification No. of above Persons (entities only) Barry H. Golsen Check the Appropriate Box if a Member of a Group (See Instructions) (a) [ ] (b) [X] SEC Use Only (4) Source of Funds (See Instructions) Not applicable Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) Citizenship or Place of Organization USA (7) Sole Voting Power Number of Shares (8) Shared Voting Power Beneficially Owned by Each (9) Sole Dispositive Power Reporting Person With: (10) Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [X] Percent of Class Represented by Amount in Row (11) 14.30% (14) Type of Reporting Person (See Instructions) IN Page 4 of20 Pages CUSIP NO. 5021600-10-4 Names of Reporting Persons, I.R.S. Identification No. of above Persons (entities only) Steven J. Golsen Check the Appropriate Box if a Member of a Group (See Instructions) (a) [ ] (b)[X] SEC Use Only (4) Source of Funds (See Instructions) Not applicable Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) Citizenship or Place of Organization USA (7) Sole Voting Power Number of Shares (8) Shared Voting Power Beneficially Owned by Each (9) Sole Dispositive Power Reporting Person With: (10) Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [X ] Percent of Class Represented by Amount in Row (11) 3.96% (14) Type of Reporting Person (See Instructions) IN Page 5of20 Pages CUSIP NO. 5021600-10-4 Names of Reporting Persons, I.R.S. Identification No. of above Persons (entities only) Linda F. Rappaport Check the Appropriate Box if a Member of a Group (See Instructions) (a) [ ] (b) [X] SEC Use Only (4) Source of Funds (See Instructions) Not Applicable Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) Citizenship or Place of Organization USA (7) Sole Voting Power 0 Number of Shares (8) Shared Voting Power Beneficially Owned by Each (9) Sole Dispositive Power 0 Reporting Person With: (10) Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [X] Percent of Class Represented by Amount in Row (11) 3.39% (14) Type of Reporting Person (See Instructions) IN Page 6 of20 Pages CUSIP NO. 5021600-10-4 Names of Reporting Persons, I.R.S. Identification No. of above Persons (entities only) Golsen Family, L.L.C. 20-8234753 Check the Appropriate Box if a Member of a Group (See Instructions) (a) [ ] (b) [X] SEC Use Only (4) Source of Funds (See Instructions) Not applicable Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) Citizenship or Place of Organization Oklahoma (7) Sole Voting Power 0 Number of Shares (8) Shared Voting Power Beneficially Owned by Each (9) Sole Dispositive Power 0 Reporting Person With: (10) Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [X] Percent of Class Represented by Amount in Row (11) 9.53% (14) Type of Reporting Person (See Instructions) OO Page 7 of20 Pages CUSIP NO. 5021600-10-4 Names of Reporting Persons, I.R.S. Identification No. of above Persons (entities only) SBL, L.L.C. Check the Appropriate Box if a Member of a Group (See Instructions) (a) [ ] (b) [X] SEC Use Only (4) Source of Funds (See Instructions) Not Applicable Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) Citizenship or Place of Organization Oklahoma (7) Sole Voting Power - Number of Shares (8) Shared Voting Power Beneficially Owned by Each (9) Sole Dispositive Power - Reporting Person With: (10) Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [X] Percent of Class Represented by Amount in Row (11) 12.78% (14) Type of Reporting Person (See Instructions) OO Page8 of20 Pages CUSIP NO. 5021600-10-4 Names of Reporting Persons, I.R.S. Identification No. of above Persons (entities only) Golsen PetroleumCorporation Check the Appropriate Box if a Member of a Group (See Instructions) (a) [ ] (b) [X] SEC Use Only (4) Source of Funds (See Instructions) Not Applicable Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) Citizenship or Place of Organization Oklahoma (7) Sole Voting Power - Number of Shares (8) Shared Voting Power Beneficially Owned by Each (9) Sole Dispositive Power - Reporting Person With: (10) Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [ ] Percent of Class Represented by Amount in Row (11) 1.97% (14) Type of Reporting Person (See Instructions) CO Page9 of20 Pages CUSIP NO. 5021600-10-4 Introduction This statement constitutes Amendment No. 42 to the Schedule 13D dated October 7, 1985, as amended (the “Schedule 13D”), relating to the common stock, par value $.10 a share (“Common Stock”) of LSB Industries, Inc. (the “Company”).All terms not otherwise defined herein shall have the meanings ascribed in the Schedule 13D. This Schedule 13D is reporting matters with respect to the following reporting persons: · Jack E. Golsen (Chief Executive Officer and Chairman of the Board of the Company); · Sylvia H. Golsen; · Barry H. Golsen (President and member of the Board of Directors of the Company); · Steven J. Golsen (President of certain subsidiaries of the Company); · Linda F. Rappaport, an individual; · Golsen Family, L.L.C., an Oklahoma limited liability company (“GFLLC”); · SBL, L.L.C. (“SBL”); and · Golsen Petroleum Corporation (“GPC”), an Oklahoma corporation and wholly-owned subsidiary of SBL. Jack and Sylvia Golsen are husband and wife.Barry Golsen, Steven Golsen, and Linda Rappaport are the children of Jack and Sylvia Golsen.All of the outstanding stock of SBL and all membership interests in GFLLC are beneficially owned, directly or indirectly, by Jack and Sylvia Golsen and their children.Jack and Barry Golsen are the sole managers of SBL and the sole members of the Board of Directors and the officers of GPC.Jack and Sylvia Golsen are the sole managers of GFLLC. This Amendment No. 42 is being filed as a result of GFLLC adopting a Rule 10b5-1 Sales Plan (“10b5-1”) on December 29, 2010, which provides for the sale of an aggregate 100,000 shares of Common Stock pursuant to the terms of Rule 10b5-1 under the Securities Exchange Act of 1934, as amended. Item 1.Security and Issuer. Item 1 of this Schedule 13D. Item 2.Identity and Background. No material changes to Item 2 of this Schedule 13D. Page10 of20 Pages CUSIP NO. 5021600-10-4 Item 3.Source and Amount of Funds or Other Consideration. No material changes to Item 3 of this Schedule 13D. Item 4.Purpose of Transaction. Item 4 of this Schedule 14D is unchanged, except as follows: 10b5-1 Sales Plan On December 29, 2010, GFLLC adopted a prearranged trading plan in accordance with Rule 10b5-1 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).The trading plan provides for the sale of up to 100,000 shares of Common Stock at prices not less than $34.00 per share.The trading plan is effective for one year beginning the earlier of (a) three days after the Company publicly announces its 2010 earnings results or (b) March 17, 2011.The Company’s legal department approved the trading plan pursuant to the Company’s pre-clearance procedures.GFLLC entered into the trading plan as part of its members’ long-term estate and tax planning strategy. The membership interests in GFLLC are owned by Jack Golsen through his revocable trust (43.516%), Sylvia Golsen through her revocable trust (43.516%), Barry Golsen (4.323%), Steven Golsen (4.323%), and Linda Rappaport (4.323%).Jack and Sylvia Golsen are the managers of GFLLC. Other The reporting persons do not presently have any other plans or proposals required to be reported under Item 4 of this Schedule 13D. Item 5.Interest in Securities of the Issuer. No material changes to Item 5 of this Schedule 13D, except as follows. (c) On December 6 and 7, 2010, Linda Rappaport’s spouse sold 32,600 shares of Common Stock over the New York Stock Exchange.The beneficial ownership of such shares is disclaimed by Ms. Rappaport, and the sales by her spouse did not result in a material change in Ms. Rappaport’s beneficial ownership of Common Stock.Such sales were as follows: Date Ticker Shares Price Per Share 12/06/2010 LXU 12/06/2010 LXU 12/06/2010 LXU 12/06/2010 LXU 12/06/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 10 12/07/2010 LXU 12/07/2010 LXU Page11 of20 Pages CUSIP NO. 5021600-10-4 Date Ticker Shares Price Per Share 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 89 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 11 12/07/2010 LXU 4 12/07/2010 LXU 4 12/07/2010 LXU 4 12/07/2010 LXU 17 12/07/2010 LXU 25 12/07/2010 LXU 11 12/07/2010 LXU 10 12/07/2010 LXU 7 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 87 12/07/2010 LXU 13 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 84 12/07/2010 LXU 16 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU Page12 of20 Pages CUSIP NO. 5021600-10-4 Date Ticker Shares Price Per Share 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 3 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 67 12/07/2010 LXU 32 12/07/2010 LXU 1 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12 12/07/2010 LXU 88 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 88 12/07/2010 LXU 7 12/07/2010 LXU 2 12/07/2010 LXU 3 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU Page13 of20 Pages CUSIP NO. 5021600-10-4 Date Ticker Shares Price Per Share 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 87 12/07/2010 LXU 12/07/2010 LXU 13 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 6 12/07/2010 LXU 12/07/2010 LXU 98 12/07/2010 LXU 12/07/2010 LXU 2 12/07/2010 LXU 73 12/07/2010 LXU 73 12/07/2010 LXU 27 12/07/2010 LXU 27 12/07/2010 LXU Page14 of20 Pages CUSIP NO. 5021600-10-4 Date Ticker Shares Price Per Share 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 3 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 98 12/07/2010 LXU 12/07/2010 LXU 98 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 2 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 93 12/07/2010 LXU 12/07/2010 LXU 93 12/07/2010 LXU 12/07/2010 LXU 7 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU Page15 of20 Pages CUSIP NO. 5021600-10-4 Date Ticker Shares Price Per Share 12/07/2010 LXU 90 12/07/2010 LXU 12/07/2010 LXU 60 12/07/2010 LXU 12/07/2010 LXU 34 12/07/2010 LXU 34 12/07/2010 LXU 12/07/2010 LXU 66 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 67 12/07/2010 LXU 12/07/2010 LXU 33 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 94 12/07/2010 LXU 50 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 6 12/07/2010 LXU 12/07/2010 LXU 94 12/07/2010 LXU 12/07/2010 LXU 94 12/07/2010 LXU 12/07/2010 LXU 3 12/07/2010 LXU 3 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU Page16 of20 Pages CUSIP NO. 5021600-10-4 Date Ticker Shares Price Per Share 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 77 12/07/2010 LXU 4 12/07/2010 LXU 11 12/07/2010 LXU 8 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 88 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 11 12/07/2010 LXU 1 12/07/2010 LXU 12/07/2010 LXU 88 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU 12/07/2010 LXU Total Shares Item 6. Contracts, Agreements, Underwritings or Relationships With Respect to Securities of the Issuer. Item 6 of this Schedule 13D is unchanged, except as follows. Adoption of Rule 10b5-1 Sales Plan. On December 29, 2010, GFLLC adopted a prearranged trading plan in accordance with Rule 10b5-1 of the Exchange Act.The trading plan provides for the sale of up to 100,000 shares of Common Stock at prices not less than $34.00 per Page17 of20 Pages CUSIP NO. 5021600-10-4 share.The trading plan is effective for one-year beginning the earlier of (a) three days after the Company publicly announces its 2010 earnings results or (b) March 17, 2011.The Company’s legal department approved the trading plan pursuant to the Company’s pre-clearance procedures.GFLLC entered into the plan as part of its members’ long-term estate and tax planning strategy. Item 7. Materials to be Filed as Exhibits. Powers of Attorney executed by Barry H. Golsen, Steven J. Golsen, and Sylvia H. Golsen are filed as Exhibit 24.1 to Amendment No. 33 to this Schedule 13D and are incorporated herein by reference. Power of Attorney, dated December 29, 2008, executed by Linda F. Rappaport is filed as Exhibit 24.2 to Amendment No. 38 and is incorporated herein by reference. Joint Filing Statement, dated September 19, 2007, is filed as Exhibit 99.1 to Amendment No. 34 and is incorporated herein by reference. Joint Filing Statement, dated December 29, 2008, executed by Linda F. Rappaport is filed as Exhibit 99.2 to Amendment No. 38 and is incorporated herein by reference. Convertible Note between the Company and Jack E. Golsen filed as Exhibit (a) to the original Schedule 13D and is incorporated herein by reference. Issuer’s Proxy Statement dated July 14, 1986, setting forth the terms of the Company’s Series B 12% Cumulative Convertible Preferred Stock is filed as Exhibit 1 to Amendment No. 1 to the Schedule 13D and is incorporated herein by reference. Stacy L. Rappaport 2007 Irrevocable Trust Agreement, dated January 15, 2007, is filed as Exhibit No. 99.4 to Amendment No. 34 and is incorporated herein by reference.The Joshua B. Golsen 2007 Irrevocable Trust Agreement, Adam Z. Golsen 2007 Irrevocable Trust Agreement, Amy G. Rappaport 2007 Irrevocable Trust Agreement, Lori R. Rappaport 2007 Irrevocable Trust Agreement, Michelle L. Golsen 2007 Irrevocable Trust Agreement, and Preston Ayden Mattingly 2007 Irrevocable Trust Agreement, each dated January 15, 2007, are substantially similar to the Stacy L. Rappaport 2007 Irrevocable Trust Agreement, except each trust is named for primary beneficiary of such trust, and copies of the same will be supplied to the Commission upon request. Barry H. Golsen 2007 Irrevocable Trust Agreement, dated January 15, 2007, is filed as Exhibit 99.5 to Amendment No. 34 and is incorporated herein by reference.The Steven J. Golsen 2007 Irrevocable Trust Agreement and Linda F. Rappaport 2007 Irrevocable Trust Agreement, each dated January 15, 2007, are substantially similar to the Barry H. Golsen 2007 Irrevocable Trust Agreement, except each trust is named for primary beneficiary of such trust, and copies of the same will be supplied to the Commission upon request. Shareholder’s Agreement, effective December 1, 1995, between Sylvia Golsen and SBL Corporation is filed as Exhibit 22 to Amendment No. 24 and is incorporated herein by reference. Page18 of20 Pages CUSIP NO. 5021600-10-4 Shareholder’s Agreement, effective December 1, 1995, among Barry H. Golsen, Sylvia Golsen and SBL Corporation is filed as Exhibit 99.7 to Amendment No. 33 and is incorporated herein by reference. Shareholder’s Agreement, effective December 1, 1995, among Steven J. Golsen, Sylvia Golsen and SBL Corporation.The Shareholder’s Agreement is substantially similar to the Shareholder’s Agreement filed as Exhibit 99.7 hereto and a copy of the same will be supplied to the Commission upon request. Shareholder’s Agreement, effective December 1, 1995, among Linda F. Rappaport, Sylvia Golsen and SBL Corporation.The Shareholder’s Agreement is substantially similar to the Shareholder’s Agreement filed as Exhibit 99.7 hereto and a copy of the same will be supplied to the Commission upon request. Security Agreement, dated November 7, 2008, executed by SBL, L.L.C. in favor of The Bank Of The West is filed as Exhibit 99.12 to Amendment No. 38 and is incorporated herein by reference. Rule 10b5-1 Sales Plan, adopted December 29, 2010, between Golsen Family, L.L.C. and Morgan Stanley Smith Barney, LLC. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. DATED: October29, 2010 /s/ Jack E. Golsen Jack E. Golsen * Sylvia H. Golsen *
